Order, Supreme Court, New York County (Micki Scherer, J.), entered on or about May 4, 2001, which denied surety appellant’s motion for remission of a bail forfeiture in the amount of $25,000, unanimously affirmed, without costs.
The court correctly denied the surety’s remission motion, which was based on broad, unsupported hearsay statements from the surety’s attorney (see People v Peerless Ins. Co., 21 AD2d 609, 615). These statements did not set forth the specific steps taken by the surety to ensure defendant’s appearance in court or to locate defendant after he had absconded. Moreover, the attorney’s affirmation admitted that the surety was not even aware of defendant’s absence until one month after he absconded (see People v Webb, 282 AD2d 412). The fact that defendant pleaded guilty following his apprehension did not, by itself, support the surety’s claim that the People suffered no prejudice as a result of the delay (People v Peerless Ins. Co., 21 AD2d at 616). Concur — Buckley, J.P., Sullivan, Rubin, Friedman and Gonzalez, JJ.